Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on January 13, 2021.  Claims 1, 6, and 10 are currently amended.  Claims 2, 3, 7, and 11 have been canceled.   Claims 12 and 13 are new.  Claims 1, 4-6, 8-10, 12, and 13 are currently pending and have been examined.  Applicant’s remarks and arguments are addressed below.  

Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 09/18/2018 but claims the benefit of U.S. provisional application number 62/310960 filed on 03/21/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Simon (US7825796B1) (hereafter Simon) in view of Cohn et al. (US20120154138A1) (hereafter Cohn), Foisy et. al. (WO2012/071642A1) (hereafter Foisy), and Malakapalli et al. (US20080270612) (hereinafter “Malakapalli”).
Regarding Claim 1, Simon discloses a security system, comprising: a security panel operable to communicate with a support site (E.g. Col 7 Lines 52-58, It should be appreciated that the interface provider 202, the alarm receiver 204, and the database controller 206 are configured communicate with each other and with the at least one network interface device to enable the server 200 to send and receive messages between the user terminal 104 and the server 200 and between the server 200 and the security panels 112a and 112b of the secured buildings 102a and 102b. The Examiner notes that the interface provider in this art is the same as a support site.)
E.g. Col 5 Lines 53-56, FIG. 6 is a screen shot illustrating an example embodiment of the user interface presented by the interface provider of the remote panel access system disclosed herein summarizing remote event access about sensor state data.).
Simon fails to disclose the following limitations: 
That the communication is via a lightweight binary-based protocol;
in order that support personnel at the support site see what is shown on the security panel user interface, 
wherein the security panel is operable to provide two-way voice communication between the security panel and the support site.
However Cohn discloses via a lightweight binary-based protocol (E.g. Paragraph [0042], A compressed binary protocol can be used as a messaging protocol for such communications. Such messages can be secured using an encryption algorithm, such as the tiny encryption algorithm (TEA). Cellular communication can be established over two network segments: the GSM service provider's network that provides a path between an SMA controller and a cellular access point, and a VPN tunnel between the access point and an operator domain data center. The Examiner notes that the SMA controller and operator domain data center within this art are the same as the security panel and support site.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to include a binary protocol, as taught by Cohn in order to transmit the alarm system information packet on a network. (Cohn, Paragraph [0007]). 
wherein the security panel is operable to provide two-way voice communication between the security panel and the support site, Foisy discloses a two-way voice communication between the security panel and the support site (E.g. Paragraph [0010], an alarm monitoring station is capable of establishing a two way communications channel over a network to connect the monitoring station and alarm panels at monitored premises, for real time voice communication between the panels and the monitoring station.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon in view of Cohn to include communication between the security panel and the support site, as taught by Foisy in order to send data associated with sensed alarm conditions sensed at premises. (Foisy, Paragraph [0029]).  
Regarding in order that support personnel at the support site see what is shown on the security panel user interface, Examiner notes that it is taught in the prior art to provide support personnel with the ability to see what is shown on a user interface such as a security panel user interface.  For example, Malakapalli teaches that a helpdesk expert (i.e., support personnel at a support site) “can remotely connect to the problem computer [and] view its desktop screens” (see Abstract).  Malakapalli notes that such assistance is helpful for “users without much technical expertise” and providing assistance remotely “is an effective way for users to get the help they need and makes it easier and less costly for corporate helpdesks to assist their users” (see Abstract).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon in view of Cohn and Foisy to Malakapalli in order to provide helpful assistance for “users without much technical expertise” and because providing assistance remotely “is an effective way for users to get the help they need and makes it easier and less costly for corporate helpdesks to assist their users” (see Malakapalli Abstract).  

Regarding Claim 4, the combination of Simon, Cohn, Foisy, and Malakapalli disclose the limitations of Claim 1.  Simon further discloses the system as recited in claim 1, further comprising authorizing access by the support site prior to echoing a security panel user interface at the support site (E.g. Col 10 Lines 25-27, After validating an operator's login information, the interface provider 202 provides an interface to enable the operator to make a plurality of requests.).

Regarding Claim 5, the combination of Simon, Cohn, Foisy, and Malakapalli disclose the limitations of Claim 1.  Simon further discloses the system as recited in claim 1, further comprising authorizing access by the support site via authorization on the security panel itself. (E.g. Col 3 Lines 7-12, the interface provider, the database controller, and the alarm receiver of the system enable a security operator to login to the remote panel access system and to request real-time and/or historical data about a plurality of security sensors connected to the security panels of each of a plurality of secured buildings. The Examiner notes that the interface provider in this art is the same as a support site.)

Claim 6 recites similar limitations as Claim 1, and is therefore rejected under the same art and rationale.

Claim 8 recites similar limitations as Claim 4, and is therefore rejected under the same art and rationale.

Claim 9 recites similar limitations as Claim 5, and is therefore rejected under the same art and rationale.

Regarding Claim 10, Simon discloses A method of communicating with a security system, the method comprising: 
communicating with the support site [] to echo the security panel user interface at the support site [], wherein the [communication] facilitates screen IDs, Event IDs, UI control IDs, and sensor state IDs to be displayed in the client software that is a replica of the security panel wherein the data being exchanged between the security panel and the client software is controlled to a compact size via the lightweight binary-based protocol (E.g. Col 5 Lines 53-56, FIG. 6 is a screen shot illustrating an example embodiment of the user interface presented by the interface provider of the remote panel access system disclosed herein summarizing remote event access about sensor state data including screen IDs, Event IDs, UI control IDs, and sensor state IDs.)[.]
Simon fails to disclose the following limitations: 
authorizing access for a support site on a security panel itself prior to echoing a security panel user interface at the support site 
That the communication is via a lightweight binary-based protocol;
in order that support personnel at the support site see what is shown on the security panel user interface, 
communication with the support site via the two-way voice communication.
However Cohn discloses via a lightweight binary-based protocol (E.g. Paragraph [0042], A compressed binary protocol can be used as a messaging protocol for such communications. Such messages can be secured using an encryption algorithm, such as the tiny encryption algorithm (TEA). Cellular communication can be established over two network segments: the GSM service provider's network that provides a path between an SMA controller and a cellular access point, and a VPN tunnel between the access point and an operator domain data center. The Examiner notes that the SMA controller and operator domain data center within this art are the same as the security panel and support site.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to include a binary protocol, as taught by Cohn in order to transmit the alarm system information packet on a network. (Cohn, Paragraph [0007]). 
Regarding wherein the security panel is operable to provide two-way voice communication between the security panel and the support site, Foisy discloses a two-way voice communication between the security panel and the support site (E.g. Paragraph [0010], an alarm monitoring station is capable of establishing a two way communications channel over a network to connect the monitoring station and alarm panels at monitored premises, for real time voice communication between the panels and the monitoring station.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon in view of Cohn to include communication between the security panel and the support site, as taught by Foisy in order to send data associated with sensed alarm conditions sensed at premises. (Foisy, Paragraph [0029]).  
Regarding in order that support personnel at the support site see what is shown on the security panel user interface, Examiner notes that it is taught in the prior art to provide support personnel with the ability to see what is shown on a user interface such as a security panel user interface.  For example, Malakapalli teaches that a helpdesk expert (i.e., support personnel at a support site) “can remotely connect to the problem computer [and] view its desktop screens” (see Abstract).  Malakapalli notes that such assistance is helpful for “users without much technical expertise” and providing assistance remotely “is an effective way for users to get the help they need and makes it easier and less costly for corporate helpdesks to assist their users” (see Abstract).  Malikapalli further teaches authorizing access for a support site on a security panel itself prior to echoing a security panel user interface at the support site because Malikapalli notes that the helpee needs to accept, i.e., authorize, the helper to take over the interface (see para [0016]).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon in view of Cohn and Foisy to include authorizing support personnel to view what is shown on the interface, as taught by Malakapalli in order to provide helpful assistance for “users without much technical expertise” and because providing assistance remotely “is an effective way for users to get the help they need and makes it easier and less costly for corporate helpdesks to assist their users” (see Malakapalli Abstract).  

Regarding Claims 12 and 13, the combination of Simon, Cohn, Foisy, and Malakapalli disclose the limitations of Claims 1 and 6.  As noted in those rejections, Cohn teaches a lightweight binary-based protocol and Malakapelli teaches displaying a replica of the interface and exchanging data between the user interface and the client software.  Examiner notes that controlling the data size to a compact size via the binary-based protocol would be the natural result of the lightweight binary based protocol.  Simon teaches that the user interface is a security panel as well as that it may display screen IDs, Event IDs, UI control IDs, and sensor state IDs (see, e.g., Figure 6).  

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Drawing Objections: 
Applicant’s new Figure 2 has overcome the drawing objections, which have been withdrawn.
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art of record fails to teach the feature of the technical support viewing the security panel user interface.  This argument has been rendered moot in light of the new ground of rejection that utilizes Malakapalli to, along with the teachings of the prior art of record, render this feature obvious.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAN P MINCARELLI/Primary Examiner, Art Unit 3627